UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-1212



WILLIAM CLAYTON STANSBURY, JR.,

                                              Plaintiff - Appellant,

          versus


MCDONALD’S CORPORATION,

                                               Defendant - Appellee,

          and


TIMOTHY BURGE,

                                                           Defendant.




Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-01-
2249-MJG)


Submitted:   May 14, 2002                     Decided:   June 3, 2002


Before MICHAEL and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
William Clayton Stansbury, Jr., Appellant Pro Se.  Joseph John
Bottiglieri, Felicity Ann McGrath, BONNER, KIERNAN, TREBACH &
CROCIATA, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     William Clayton Stansbury, Jr. appeals the district court’s

order granting Defendant’s motion to dismiss his complaint alleging

intentional infliction of emotional distress.              We affirm.

     We   review    a   district   court’s   Fed.     R.   Civ.    P.   12(b)(6)

dismissal for failure to state a claim upon which relief may be

granted de novo.        Flood v. New Hanover County, 125 F.3d 249, 251

(4th Cir. 1997).     In considering a motion to dismiss, we accept the

complainant’s      well-pleaded    allegations   as    true       and   view   the

complaint in the light most favorable to the non-moving party.

Mylan Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993).

Generally, a motion to dismiss for failure to state a claim will

not be granted unless it is certain the plaintiff could prove no

set of facts that would entitle him to relief.              Id.

     With these standards in mind, we affirm the district court’s

order on the reasoning of its memorandum opinion.                  Stansbury v.

McDonald’s Corp., No. CA-01-2249-MJG (D. Md. Jan. 18, 2002).                   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                        AFFIRMED




                                      3